DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 9019 (Fig. 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drobnik et al (US 2006/0063962).
Regarding claim 1, Drobnik discloses:
An accessory unit (500; Fig. 5) for promoting fluid uptake into an implantable drug delivery device (the apparatus is fully capable of promoting fluid uptake into an implantable device because it can push fluid through or pull fluid past an implantable drug delivery device instead of seed 160; Examiner notes that the limitations of the implantable drug delivery device are functionally claimed and are part of the preamble and are therefore not positively required by the claim. As such, the limitation regarding “the drug delivery device being disposed within a tubular outer member of an apparatus to promote fluid uptake into the drug delivery device” is being interpreted as functional limitations that do not need to be positively taught by the “accessory unit”), the accessory unit (500) comprising: a first chamber (545) having a septum (541) suitable for accessing the first chamber (545) with the tubular outer member (122) and for maintaining a sealing mechanism around the tubular outer member (122) after accessing the first chamber (545) (¶0031 – “Plunger 542 and stopper 541 contain openings to sealingly and slidingly receive a stylet 120 that passes through their structures,” which means that there is a sealing engagement between the interpreted septum 541 and the tubular out member 122); and a second chamber (530), the first chamber (545) and the second chamber (530) being connected through a valved connector (531; ¶0031 – the tight seal 531 acts as a valved connector because it prevents the contents of the barrel 544 or second chamber 530 (and therefore acts as a valve) and acts as a connection between the two chambers 545, 530), the second chamber (530) configured for holding liquid for uptake into the implant (¶0028 – “Hub 230 is formed with a reservoir 233 in fluid communication with a lumen 241 of cannula 240. Reservoir 233 acts as a temporary storage structure.” – Equivalent structure hub 230 from Fig. 2 is similar to hub 530, interpreted as the second chamber. Because chamber 530 acts as a temporary storage structure, it is fully capable for uptake into an implant. Examiner notes that the implant is not positively claimed and does not need to be part of the “accessory unit” of Drobnik).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783